DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 26 August 2019 and 26 February 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
	In claim 1, line 7, “or” should be changed to --and-- (note: “or” is duplicative of “one of”).
In claim 1, line 8, “or” should be changed to --and-- (note: “or” is duplicative of “one of”).
In claim 2, 2nd to last line, “one of” should be deleted (note: “or” is duplicative of “one of”).
claim 4, lines 1-2, “the seal shoe is configured for radial travel relative to the seal carrier” should be changed to --the travel of the seal shoe relative to the seal carrier is a radial travel-- (to imbue proper antecedent basis practice - see claim 1, line 3).
In claim 6, lines 1-2, “one of” should be deleted (note: “or” is duplicative of “one of”).
In claim 8, 5th line from bottom, “or” should be changed to --and-- (note: “or” is duplicative of “one of”).
In claim 8, 3rd line from bottom, “or” should be changed to --and-- (note: “or” is duplicative of “one of”).
In claim 9, 2nd to last line, “one of” should be deleted (note: “or” is duplicative of “one of”).
In claim 11, lines 1-2, “the seal shoe is configured for radial travel relative to the seal carrier” should be changed to --the travel of the seal shoe relative to the seal carrier is a radial travel-- (to imbue proper antecedent basis practice - see claim 1, line 3).
In claim 13, line 1, “one of” should be deleted (note: “or” is duplicative of “one of”).
In claim 15, 5th line from bottom, “or” should be changed to --and-- (note: “or” is duplicative of “one of”).
In claim 15, 3rd line from bottom, “or” should be changed to --and-- (note: “or” is duplicative of “one of”).
In claim 16, 2nd to last line, “one of” should be deleted (note: “or” is duplicative of “one of”).
In claim 18, lines 1-2, “the seal shoe is configured for radial travel relative to the seal carrier” should be changed to --the travel of the seal shoe relative to the seal carrier is a radial travel-- (to imbue proper antecedent basis practice - see claim 1, line 3).
In claim 20, line 1, “one of” should be deleted (note: “or” is duplicative of “one of”).
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2018/0058238 - hereafter referred to as Wong).

In reference to claim 1
Wong discloses:
A hydrostatic seal assembly (220 - Figure 2B), comprising: 
a seal carrier (i.e., the assembly of at least carrier 242 and wall 266); 
a seal shoe (236) disposed at the seal carrier and configured for travel (see par. [0004]) relative to the seal carrier to maintain a selected gap between the seal shoe and a rotating component (212);
a travel stop including:
a stop rib (see annotated Figure 2B below) disposed at one of the seal carrier or (note: strike-through text is ignored due to the presence of “one of” / “or”) the 
a stop groove (see annotated Figure 2B below) disposed at the other of the seal carrier or the seal shoe, the stop rib disposed at least partially in the stop groove to limit travel (due to resulting in a physical obstruction) of the seal shoe relative to the seal carrier.  

    PNG
    media_image1.png
    285
    390
    media_image1.png
    Greyscale


In reference to claim 2
Wong discloses:
The hydrostatic seal assembly of claim 1, wherein the seal carrier (272 & 266) includes: 
a radial outer wall (272); and 
an axial aft wall (266), one of the stop rib (Kalitinsky - 60) or (note: strike-through text is ignored due to the presence of “one of” / “or”) 

In reference to claim 5
Wong discloses:
The hydrostatic seal assembly of claim 1, wherein a groove radial width of the stop groove is greater than (see Figure 2B) a rib radial width of the stop rib, thereby allowing full travel (i.e., any degree of travel)(note: “full travel” is not defined) of the seal shoe (236) relative to the seal carrier (272 & 266).  

In reference to claim 6
Wong discloses:
The hydrostatic seal assembly of claim 1, wherein the stop rib has one of a rectangular (see Figure 2B), (note: strike-through text is ignored due to the presence of “one of” / “or”) 

In reference to claim 7
Wong discloses:
The hydrostatic seal assembly of claim 1, wherein the seal shoe (236) is supported by one or more seal beams (230a and 230b - Figure 2A and 2B) configured as spring elements (due to having an S-shape - see par. [0005]) integral (see Figure 2B) with the seal shoe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong et al. (US 9,995,163 - hereafter referred to as Chuong) in view of Kalitinsky (US 2,686,657).

In reference to claim 1
Chuong discloses:
A hydrostatic seal assembly, comprising: 
a seal carrier (i.e., the assembly of at least carrier 218 and wall 216); 
a seal shoe (232) disposed at the seal carrier and configured for travel (see col.6:ll.1-2) relative to the seal carrier to maintain a selected gap between the seal shoe and a rotating component (204).

Chuong does not address:
a travel stop including:
a stop rib disposed at one of the seal carrier or the seal shoe; and 
a stop groove disposed at the other of the seal carrier or the seal shoe, the stop rib disposed at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier.  

Kalitinsky discloses:
a seal assembly comprising a seal carrier (32) and a seal ring (30), wherein the seal carrier includes a rib (60) extending into a groove (58) of the seal ring in order to limit travel (see col.2:ll.31-34) of the seal ring. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal assembly of Chuong to include a rib formed as seal carrier that is received within a groove formed in the seal shoe, as disclosed by Kalitinsky, for the purpose of limiting travel of the seal shoe. In performing such a modification, it would have been further obvious to include the rib and groove at the circled location identified below in Chuong since it is the only interface between the seal carrier (Chuong - 202 & 216) and the seal shoe (Chuong - 232).

    PNG
    media_image2.png
    284
    323
    media_image2.png
    Greyscale


Chuong in view of Kalitinsky addresses:
a travel stop including:
a stop rib (Kalitinsky - 60) disposed at one of the seal carrier (Chuong - 202 & 216) or (note: strike-through text is ignored due to the presence of “one of” / “or”) 
a stop groove (Kalitinsky - 58) disposed at the other of (note: strike-through text is ignored due to the presence of “one of” / “or”) or the seal shoe (Chuong - 232), the stop rib disposed at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier.  

In reference to claim 2
Chuong in view of Kalitinsky addresses:
The hydrostatic seal assembly of claim 1, wherein the seal carrier (Chuong - 218 & 216) includes: 
a radial outer wall (218 - Chuong Figure 2); and 
an axial aft wall (216 - Chuong Figure 2), one of the stop rib (Kalitinsky - 60) or (note: strike-through text is ignored due to the presence of “one of” / “or”) 

In reference to claim 3
Chuong in view of Kalitinsky addresses:
The hydrostatic seal assembly of claim 2, wherein the stop rib (Kalitinsky - 60) is disposed at the axial aft wall (Chuong - 216), extending axially toward the seal shoe (Chong - 232)(note: Chuong seal shoe 232 is axially offset from Chuong wall 216 and, thus, the added stop rib must extend axially in order to achieve the stated motivation to combine; also, see Kalitinsky showing rib 60 as extending axially into the groove 58).  

In reference to claim 4
Chuong in view of Kalitinsky addresses:
The hydrostatic seal assembly of claim 2, wherein the seal shoe (Chuong - 232) is configured for radial travel (see Chuong col.6:ll.1-2) relative to the seal carrier (Chuong - 218 & 216), the travel stop configured to limit said radial travel (see rejection of claim 1).  

In reference to claim 5
Chuong in view of Kalitinsky addresses:
The hydrostatic seal assembly of claim 1, wherein a groove radial width of the stop groove (Kalitinsky - 58) is greater than (see Kalitinsky Figure 2)(note: such an inequality is required in order to permit some radial travel)  a rib radial width of the stop rib (Kalitinsky - 60), thereby allowing full travel (i.e., any degree of travel)(note: “full travel” is not defined) of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216).  


In reference to claim 6
Chuong in view of Kalitinsky addresses:
The hydrostatic seal assembly of claim 1, wherein the stop rib (Kalitinsky - 60) has one of a rectangular (see Kalitinsky Figure 2), (note: strike-through text is ignored due to the presence of “one of” / “or”) 

In reference to claim 7
Chuong in view of Kalitinsky addresses:
The hydrostatic seal assembly of claim 1, wherein the seal shoe (Chuong - 232) is supported by one or more seal beams (i.e., arms 234 or 408 - Chuong Figures 2 and 4)(note: Chuong arms 234 correspond with Chuong arms 408, and Chuong does not indicate that there is any difference between Figures 2 and 4 in regards to the structural relationship between arms 234,408 and seal shoe 402) configured as spring elements (see Chuong col.5:ll.28-30) integral (see Chuong Figure 4) with the seal shoe.

In reference to claim 8
Chuong in view of Kalitinsky, as combined in the rejection of claim 1, addresses:
A turbine section (26 & 34 - Chuong Figure 1)(note: see Chuong col.5:ll.15-16 stating “A non-contact seal may be associated with the turbine section”) of a gas turbine engine, comprising:
a turbine stator (202 - Chuong Figure 2);
a turbine rotor (204 - Chuong Figure 2) configured to rotate about an engine central longitudinal axis (X-X’ - Chuong Figure 1) relative to the turbine stator; and
a hydrostatic seal assembly, comprising: 
a seal carrier (Chuong - 218 & 216); 
a seal shoe (Chuong - 232) disposed at the seal carrier and configured for travel (see Chuong col.6:ll.1-2) relative to the seal carrier to maintain a selected gap between the seal shoe and the turbine rotor; and
a travel stop including:
a stop rib (Kalitinsky - 60) disposed at one of the seal carrier (Chuong - 202 & 216) or (note: strike-through text is ignored due to the presence of “one of” / “or”) 
a stop groove (Kalitinsky - 58) disposed at the other of (note: strike-through text is ignored due to the presence of “one of” / “or”) or the seal shoe (Chuong - 232), the stop rib disposed at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier.  

In reference to claim 9
Chuong in view of Kalitinsky addresses:
The turbine section of claim 8, wherein the seal carrier (Chuong - 218 & 216) includes: 
a radial outer wall (218 - Chuong Figure 2); and 
an axial aft wall (216 - Chuong Figure 2), one of the stop rib (Kalitinsky - 60) or (note: strike-through text is ignored due to the presence of “one of” / “or”) 

In reference to claim 10
Chuong in view of Kalitinsky addresses:
The turbine section of claim 9, wherein the stop rib (Kalitinsky - 60) is disposed at the axial aft wall (Chuong - 216), extending axially toward the seal shoe (Chong - 232)(note: Chuong seal shoe 232 is axially offset from Chuong wall 216 and, thus, the added stop rib must extend axially in order to achieve the stated motivation to combine; also, see Kalitinsky showing rib 60 as extending axially into the groove 58).  

In reference to claim 11
Chuong in view of Kalitinsky addresses:
The turbine section of claim 9, wherein the seal shoe (Chuong - 232) is configured for radial travel (see Chuong col.6:ll.1-2) relative to the seal carrier (Chuong - 218 & 216), the travel stop configured to limit said radial travel (see rejection of claim 1).  

In reference to claim 12
Chuong in view of Kalitinsky addresses:
The turbine section of claim 8, wherein a groove radial width of the stop groove (Kalitinsky - 58) is greater than (see Kalitinsky Figure 2)(note: such an inequality is required in order to permit some radial travel) a rib radial width of the stop rib (Kalitinsky - 60), thereby allowing full travel (i.e., any degree of travel)(note: “full travel” is not defined) of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216).  

In reference to claim 13
Chuong in view of Kalitinsky addresses:
The turbine section of claim 8, wherein the stop rib (Kalitinsky - 60) has one of a rectangular (see Kalitinsky Figure 2), (note: strike-through text is ignored due to the presence of “one of” / “or”) 

In reference to claim 14
Chuong in view of Kalitinsky addresses:
The turbine section of claim 8, wherein the seal shoe (Chuong - 232) is supported by one or more seal beams (i.e., arms 234 or 408 - Chuong Figures 2 and 4)(note: Chuong does not indicate that there is any difference between Figures 2 and 4 in regards to the structural relationship between arms 234,408 and seal shoe 402) configured as spring elements (see Chuong col.5:ll.28-30) integral (see Chuong Figure 4) with the seal shoe.

In reference to claim 15
Chuong in view of Kalitinsky, as combined in the rejection of claim 1, addresses:
	A gas turbine engine (2 - Chuong Figure 1), comprising:
	a combustor (36 - Chuong Figure 1);
a turbine section (Chuong - 26 & 34)(note: see Chuong col.5:ll.15-16 stating “A non-contact seal may be associated with the turbine section”) in fluid communication with the combustor, the turbine section comprising:
a turbine stator (202 - Chuong Figure 2);
a turbine rotor (204 - Chuong Figure 2) configured to rotate about an engine central longitudinal axis (X-X’ - Chuong Figure 1) relative to the turbine stator; and
a hydrostatic seal assembly, comprising: 
a seal carrier (Chuong - 218 & 216); 
a seal shoe (Chuong - 232) disposed at the seal carrier and configured for travel (see Chuong col.6:ll.1-2) relative to the seal carrier to maintain a selected gap between the seal shoe and the turbine rotor; and
a travel stop including:
a stop rib (Kalitinsky - 60) disposed at one of the seal carrier (Chuong - 202 & 216) or (note: strike-through text is ignored due to the presence of “one of” / “or”) 
a stop groove (Kalitinsky - 58) disposed at the other of (note: strike-through text is ignored due to the presence of “one of” / “or”) or the seal shoe (Chuong - 232), the stop rib disposed at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier.  

In reference to claim 16
Chuong in view of Kalitinsky addresses:
The gas turbine engine of claim 15, wherein the seal carrier (Chuong - 218 & 216) includes: 
a radial outer wall (218 - Chuong Figure 2); and 
an axial aft wall (216 - Chuong Figure 2), one of the stop rib (Kalitinsky - 60) or (note: strike-through text is ignored due to the presence of “one of” / “or”) 

In reference to claim 17
Chuong in view of Kalitinsky addresses:
The gas turbine engine of claim 16, wherein the stop rib (Kalitinsky - 60) is disposed at the axial aft wall (Chuong - 216), extending axially toward the seal shoe (Chong - 232)(note: Chuong seal shoe 232 is axially offset from Chuong wall 216 and, thus, the added stop rib must extend axially in order to achieve the stated motivation to combine; also, see Kalitinsky showing rib 60 as extending axially into the groove 58).  

In reference to claim 18
Chuong in view of Kalitinsky addresses:
The gas turbine engine of claim 16, wherein the seal shoe (Chuong - 232) is configured for radial travel (see Chuong col.6:ll.1-2) relative to the seal carrier (Chuong - 218 & 216), the travel stop configured to limit said radial travel (see rejection of claim 1).  

In reference to claim 19
Chuong in view of Kalitinsky addresses:
The gas turbine engine of claim 15, wherein a groove radial width of the stop groove (Kalitinsky - 58) is greater than (see Kalitinsky Figure 2)(note: such an inequality is required in order to permit some radial travel) a rib radial width of the stop rib (Kalitinsky - 60), thereby allowing full travel (i.e., any degree of travel)(note: “full travel” is not defined) of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216).  

In reference to claim 20
Chuong in view of Kalitinsky addresses:
The gas turbine engine of claim 15, wherein the stop rib (Kalitinsky - 60) has one of a rectangular (see Kalitinsky Figure 2), (note: strike-through text is ignored due to the presence of “one of” / “or”) 

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
	Jewett et al. (US 5,374,068) discloses a seal assembly comprising a seal carrier having a rib (44a’ - Figure 7) that is disposed within a groove (Figure 7) of a seal shoe (32a’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745